116 F.3d 481
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Leonard WRIEDEN, also known as Lennie Wrieden, Appellant,v.John LAMBERT, Lt., Appellee.
No. 96-3043.
United States Court of Appeals, Eighth Circuit.
Submitted June 3, 1997.Decided June 11, 1997.

Appeal from the United States District Court for the Southern District of Iowa.
Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Leonard Wrieden, an Iowa inmate, filed a pro se 42 U.S.C. § 1983 complaint alleging that correctional officer John Lambert injured Wrieden while using a pain-compliance hold on him.  After appointing counsel for Wrieden and holding a bench trial, the district court1 entered judgment for Lambert, and this appeal followed.  Having carefully reviewed the parties' briefs and the record, we affirm the judgment of the


2
district court and conclude that an extended opinion would have no precedential value.  See 8th Cir.  R. 47B.


3
Accordingly, we affirm.



1
 The Honorable Celeste F. Bremer, United States Magistrate Judge for the Southern District of Iowa, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)